07/15/2021


      IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 20-0461



                              No. DA 20-0461


STATE OF MONTANA,

         Plaintiff and Appellee,
v.
                                                                  FILED
NICOLE ABENICIA NOLI,
                                                                   JUL 1 5 2021
                                                                 Bowen Greenwood
         Defendant and Appellant.                              Clerk of Supreme Court
                                                                  State of Montana




                                   ORDER


      Upon consideration of Appellant's motion for extension of time, and
good cause appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension of
time to and including August 6, 2021 within which to prepare, file, and serve
Appellant's opening brief on appeal.
      DATED this 1 '
                   -11 day of July, 2021.
                                               For the Court,




                                               Chief Justice




                                   ORDER GRANTING MOTION FOR EXTENSION OF TIME
                                                                           PAGE I